Citation Nr: 1616972	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for migraines.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from February 1974 to March 1979.  He is in receipt of awards that include the National Defense Service Medal, Air Force Outstanding Unit Award, and the Air Force Good Conduct Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2012, November 2012, and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims file was subsequently transferred to the RO in Roanoke, Virginia.

In his June 2014 VA Form 9, the Veteran requested a Board hearing via video conference.  Subsequently in November 2015 correspondence via his representative, he canceled his hearing request.  As the Veteran has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The Board notes that in the instant appeal, the Veteran was initially represented by Virginia Department of Veterans Services, but this representation was revoked in April 2015, when the Veteran submitted a VA Form 21-22a, "Appointment of Individual as Claimant's Representative," designating Virginia A. Girard-Brady as his representative.  The Board accepts and recognizes the change in representation. 

Regarding the issue of entitlement to service connection for tinnitus, after an April 2014 Statement of the Case was issued by the RO, a VA examination report and additional VA treatment records were added to the record without a waiver of the Veteran's right to have the evidence initially considered by the RO.  However, there is no need for the RO to consider this evidence in view of the Board's favorable determination regarding this issue in the decision below.  

The issue(s) of entitlement to service connection for sleep apnea and migraines and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Chronic tinnitus originated while the Veteran was serving on active duty.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has tinnitus as a result of noise exposure in service.  Alternatively, he contends that his tinnitus is due to in-service surgery that was taken to correct his deviated nasal septum.  Initially, the Board notes that the Veteran's DD Form 214 confirms that he worked as an airlift/bombardment aircraft maintenance specialist during his period of service.  The Board finds that noise exposure is consistent with the types, places, and circumstances of his service, and exposure to in-service acoustic trauma has been established.  The Veteran has therefore met the in-service injury or event requirement with regard to this claim.  The question is whether he has tinnitus related to that in-service noise exposure.

The Veteran's service treatment records do not document any evidence of tinnitus or ringing in the ears.  His records do confirm that he underwent a February 1976 septoplasty.    

In October 2012, a VA examiner recognized the existence of tinnitus, but found that the Veteran's tinnitus was not related to his period of service.  He noted that normal audiometric thresholds were present throughout the Veteran's period of service and also found no documentation of complaints or treatment for tinnitus during active duty.  He further stated that he could see no mechanism in which the February 1976 in-service surgical procedure to correct the deviated nasal septum might have resulted in the Veteran's tinnitus.  He also indicated that the probability of the surgical procedure possibly resulting in tinnitus in this situation would not be supported by medical literature.  However, although the examiner addressed the issue of whether the Veteran's tinnitus was due to his in-service septoplasty, he did not provide an opinion on whether the Veteran's tinnitus was related to his established in-service noise exposure.      

On VA examination in August 2014, the Veteran reported that the onset of his tinnitus was unknown.  The examiner found that the Veteran's tinnitus was at least as likely as not caused by or a result of his military noise exposure.  Her rationale was that the Veteran had a history of excessive noise exposure while in service and that this was known to lead to tinnitus.  

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has current tinnitus that is etiologically related to his period of service.  The record, including the August 2014 VA opinion, establishes that the tinnitus was related to his in-service noise exposure.  38 C.F.R. § 3.303(d).  The Board recognizes the October 2012 VA opinion does not support the notion that the tinnitus is due to the in-service septoplasty; however, this opinion did not address the theory of whether the tinnitus was due to in-service noise exposure and is, therefore, without significant probative weight.  In the Board's opinion, the evidence supporting the onset of chronic tinnitus in service is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Board's review of the record reveals that further action by the Agency of Original Jurisdiction (AOJ) is required before the remaining claims on appeal are decided. 

The Board observes that following the issuance of the April 2014 and January 2015 Statements of the Case (SOCs), additional evidence relevant to the issues on appeal was added to the record.  Specifically, VA treatment records dated from June 2013 to December 2015 and an August 2014 VA examination report were associated with the record.  No Supplemental Statement of the Case (SSOC) was issued considering the additional evidence, and the Veteran has not waived his right to have the evidence considered by the AOJ.  The Board has determined that the issuance of an SSOC addressing the cited evidence is warranted.  See 38 C.F.R. § 19.37(b) (evidence received after transfer of records to the Board). 

Finally, the Veteran reported at his August 2012 VA examination that he received treatment for his migraines with his primary care provider, Dr. Abbott, in Mansfield, Texas.  However, it does not appear that these treatment records have been associated with the Veteran's claims file.  On remand, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from December 2015 to the present and the private treatment records referenced by the Veteran at his August 2012 VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include VA treatment records for the time period from December 2015 to the present and the private treatment records from Dr. Abbott referenced at the August 2012 VA examination.

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


